Memorandum Endorsement                                 United States v. Clenista, 15-cr-0682 (LAK)



                 The letter in question, which was immaterial to the matter before the Court and did
no more than call attention to matters that properly would be subject ofjudicial notice, was emailed
to a general chambers email address but it never was filed. It was not brought to the attention of the
undersigned prior to the entry ofthe order appealed from. Accordingly, it was not part of the record
within the meaning of Fed. R. App. P. lO(a). In view of the fact that it did not come to the attention
of the undersigned, modification of the record to include it in order to show what occurred in the
district court is unnecessary. Accordingly, the motion is denied. In any case, having now reviewed
the letter, and to avoid any possibility of an unnecessary remand, the Court makes clear that the
letter would not have altered the result reached previously.

               SO ORDERED.

Dated:         May 7, 2021
